Citation Nr: 0715974	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits requested.  

The Board notes that the RO had previously denied the 
veteran's claim for service connection for PTB in April 1957.  
The veteran was notified of that decision by letter of April 
15, 1957.  He did not submit an appeal of the denial, and it 
became final.  See 38 C.F.R. §§ 20.302, 20.1103.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTB is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDING OF FACT

The veteran's does not have a sinus disorder which can be 
related to his period of active military service.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2004 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d) 
(2006); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability.  See Collette, supra.  The law still requires 
medical evidence of a causal relationship between the 
currently claimed condition and the veteran's service.  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran's available service records include an Affidavit 
for Philippine Army Personnel executed by the veteran in 
January 1946, which was negative for any sinus disorder.  In 
March 1957, a statement from a physician indicated that he 
had treated the veteran from November to December 1944 for 
what he recalled had been diagnosed as malaria with frontal 
sinusitis and chronic bronchitis.  There were no clinical 
records included with that statement.

The veteran also submitted various lay statements in February 
1957.  These all stated that the veteran was a sickly 
individual, noting that he had been diagnosed with malaria in 
1944.  They also referred to some type of nasal surgery in 
1946.  A certified copy of a 1947 letter stated that the 
veteran was an ex-serviceman with some nose trouble.  

A January 1976 affidavit referred to an August to September 
1947 hospitalization for sinusitis.  He had also been treated 
for sinusitis from December 1975 through January 1976.  
However, it was noted that this affidavit had been provided 
in lieu of the treatment records developed between 1946 and 
1959, which had all been destroyed.  

After a careful review of the evidence of record, the Board 
finds that service connection for sinusitis has not been 
established.  While a physician had indicated in March 1957 
that the veteran had been treated for malaria with frontal 
sinusitis between November and December 1944, there are no 
service medical records or other records contemporaneous with 
service to show that sinusitis had developed during active 
duty.  The only other records in the claims file show that 
sinusitis had not been diagnosed until after his discharge 
from service in January 1946.  There is no indication in the 
record that any sinus condition is related to conditions of 
combat; thus, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application. 

In addition, there is no evidence of record that the veteran 
currently suffers from sinusitis; the last reference to this 
condition dates from January 1976.  The fact remains that 
there is no evidence of record which substantiates the 
veteran's claim that he has sinusitis related to his period 
of service.  While the veteran has expressed his belief that 
he currently has sinusitis related to service, he is not 
competent, as a layperson, to render opinions of a medical 
nature.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, service connection has not been demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sinusitis.



ORDER

Entitlement to service connection for a sinus disorder is 
denied.


REMAND

The Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), during the pendency 
of this appeal which addressed the appropriate VCAA notice to 
be provided in attempts to reopen previously denied claims 
based upon submission of new and material evidence. 

The Court found in Kent that VA must notify a claimant of the 
evidence and information needed to reopen the claim, as well 
as the evidence and information needed to establish 
entitlement to service connection for the underlying 
condition(s) claimed (that is, that the obligations under 
Kent do not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each 
element of a service connection claim, see Dingess, supra).  
In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential since the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

After reviewing the VCAA notice provided to the veteran in 
November 2004, the Board finds that it does not comply with 
the later judicially recognized requirements in Kent; 
specifically, it did not provide notice of what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  As a consequence, a Kent-compliant 
notice must be provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The veteran should be 
furnished with an appropriate VCAA letter, in 
accordance with the guidance of the recent 
Dingess decision, that VCAA notice 
requirements apply to all five elements of a 
service connection claim, and the Kent 
decision concerning VCAA notice in cases 
involving the need for new and material 
evidence.

2.  Once the above-noted instruction has been 
complied with, the veteran's claim as to 
whether new and material evidence has been 
presented to reopen the claim of entitlement 
to service connection for PTB must be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


